Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Marshall appeals the district court’s order denying his request for a preliminary injunction. We have reviewed the record and find no reversible error. Accordingly, we dismiss the appeal for the reasons stated by the district court. Marshall v. Bishop, No. 8:12-cv-00985-RWT (D.Md. May 31, 2012). The motions for “emergency declaration for entry of default judgment” and for leave to proceed under the Prison Litigation Reform Act without prepayment of fees are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.